NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                SALVATORE VINCENT JOYCE, Appellant.

                             No. 1 CA-CR 16-0396
                               FILED 4-4-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201500123
                        No. S8015CR201500407
                        No. S8015CR201500491
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Aaron M. Demke
Counsel for Appellant
                            STATE v. JOYCE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Patricia A. Orozco joined.1


T H U M M A, Judge:

¶1           This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Salvatore
Vincent Joyce has advised the court that, after searching the entire record,
he has found no arguable question of law and asks this court to conduct an
Anders review of the record. Joyce was given the opportunity to file a
supplemental brief pro se, but has not done so. This court has reviewed the
record and has found no reversible error. Accordingly, the revocation of
Joyce’s probation and the resulting prison sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             In June 2015, Joyce pled guilty to three non-dangerous, non-
repetitive felony offenses in three separate cases: (1) trafficking in stolen
property in the first degree, a Class 2 felony committed on January 22, 2015
(CR2015-00123); (2) forgery, a Class 4 felony committed on March 24, 2015
(CR2015-00407); and (3) threatening or intimidating by domestic violence,
a Class 6 felony committed on April 30, 2015 (CR2015-00491). In July 2015,
the court suspended the sentence on all three convictions, placed Joyce on
supervised probation for three years, and ordered that he serve 180 days in
jail on all three offenses (and gave him pre-sentence credit for each
conviction for the jail time imposed).

¶3             Shortly after Joyce was released from custody, his probation
officer filed a petition alleging that he violated his conditions of probation
by committing new offenses. After being found competent, the court set a
probation violation hearing, where Joyce was represented by counsel. At
the hearing, the court heard testimony from the State’s witness as well as
Joyce, who elected to testify on his own behalf. After considering the


1The Honorable Patricia A. Orozco, Retired Judge of the Court of Appeals,
Division One, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.



                                      2
                             STATE v. JOYCE
                            Decision of the Court

evidence presented, and hearing argument, the court found that Joyce had
violated his conditions of probation as alleged.

¶4             At the subsequent disposition, the court revoked Joyce’s
probation and imposed the following mitigated prison sentences: (1) three
years, with 395 days presentence incarceration credit, for trafficking in
stolen property in the first degree, a Class 2 felony (CR2015-00123); (2) one
year, to be served consecutively to the trafficking in stolen property in the
first degree sentence, for forgery, a Class 4 felony (CR2015-00407); and (3)
six months, to be served consecutively to the forgery sentence (and, by
definition, to be served consecutively to the trafficking in stolen property in
the first degree sentence) for intimidating by domestic violence, a Class 6
felon (CR2015-00491). This court has jurisdiction over Joyce’s timely appeal
from the revocation of his probation and the resulting sentences pursuant
to Arizona Revised Statutes (A.R.S.) sections 12-120.21 (A)(1), 13-4031 and
13-4033(A)(1) (2017).2

                               DISCUSSION

¶5            This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999). Searching the record and briefs reveals no
reversible error. The record shows Joyce was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages. The
record shows that there was substantial evidence supporting the superior
court’s finding that Joyce violated his probation. From the record, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. The sentences imposed were within the statutory
limits and permissible ranges. Neither Joyce nor counsel raised any issue
on appeal.

                              CONCLUSION

¶6            This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Joyce’s probation
revocation and resulting sentences are affirmed.

¶7           Upon the filing of this decision, defense counsel is directed to
inform Joyce of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                             STATE v. JOYCE
                            Decision of the Court

an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Joyce
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        4